Citation Nr: 1640247	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to an effective date earlier than May 15, 2007, for the grant of service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the lower back, to include based on claims of clear and unmistakable error (CUE) in prior rating decisions dated in September 1979 and August 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962 and from September 1962 to June 1979.  His awards and decorations include the Bronze Star Medal and the Purple Heart.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that rating decision, the RO granted service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the low back and assigned a 40 percent evaluation, effective from February 10, 2009.

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In November 2014, the Board granted an earlier effective date of May 15, 2007, for the grant of service connection for the low back disability.  The Board also remanded the issue remaining on appeal to provide the Veteran and his representative the opportunity to offer any additional argument and for adjudication of the issue by the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the documents in the Virtual VA file reveals a copy of the February 2013 hearing transcript.  The remaining documents in Virtual VA are either duplicative of the records in VBMS or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In July 1979, the Veteran submitted claims for service connection for right arm and side, right knee, and motor fragment injuries.  He did not include a claim for service connection for a low back disorder.  

2.  In an August 1979 VA examination, there were no complaints or findings pertaining to the Veteran's low back.

3.  The RO did not adjudicate a claim for service connection for a back disorder in 1979.

4.  In August 2003, the RO denied entitlement to service connection for a low back disorder.  The Veteran did not appeal that decision and did not submit new and material evidence within the one-year appeal period.

5.  The August 2003 rating decision denying entitlement to service connection for a low back disorder did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.

5.  Following the issuance of the August 2003 rating decision, the Veteran first submitted a claim for service connection for a low back disorder on May 15, 2007.




CONCLUSION OF LAW

The criteria for an effective date earlier than May 15, 2007, for the grant of service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the lower back have not been met. 38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant. Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In this case, the RO provided the Veteran with notice in October 2009, prior to the initial adjudication of the claim in January 2010.  The letter informed him of the evidence needed to substantiate his claim for service connection for a low back disorder and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  

Moreover, the Veteran in this case is challenging the effective date assigned following the grant of service connection for a low back disability.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claim has been accomplished and therefore appellate review of this claim may proceed without prejudicing the Veteran.  As will be explained below, resolution of this issue ultimately turns on when the Veteran filed his claim for service connection; therefore, a retroactive VA medical opinion is not needed to fairly decide this issue. See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

To the extent the Veteran has argued CUE as a basis for an earlier effective date, the Board points out that VA's duties to notify and assist are not applicable to CUE claims. See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in February 2013. In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  Specifically, the Veteran was asked to clarify what he was asserting as the basis for his CUE claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board also finds that the AOJ has complied with the Board's November 2014 remand directives.  In compliance with the remand directives, in January 2015, the AOJ sent the Veteran a notice letter that informed the Veteran what the evidence must show for service connection for an earlier effective date, how VA determines the effective date, and what evidence VA is responsible for obtaining.  In addition, the AOJ requested that the Veteran submit evidence to support his claim.  The AOJ then readjudicated the issue in an October 2015 supplemental statement of the case (SSOC), including the CUE claims. Therefore, the Board finds that the AOJ has also complied with the November 2014 remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran has claimed that he is entitled to an effective date prior to May 15, 2007, for the grant of service connection for a low back disability, including on the basis of CUE in September 1979 and August 2003 rating decisions.  During the February 2013 hearing, the Veteran and his representative argued that he was not given the benefit of the doubt in the September 1979 and August 2003 rating decisions.  The Veteran also argues that, although he did not file a claim for service connection for a low back disorder in 1979, he complained of low back pain to a VA examiner.  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2).  This provision is not applicable to this case, as a claim for service connection for a low back disorder was not received within one year of the Veteran's separation from service.  In fact, in July 1979, the Veteran did submit claims of entitlement to service connection for right arm and side, right knee, and motor fragment injuries, but he did not include a claim for service connection for a low back disorder.  There was no mention or reference to any back condition.

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim. 38 U.S.C.A. § 5110 (a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim. See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim. 38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

The Board notes that, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen. See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155, 3.157.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply and are cited below.

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C. 5101 (a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155 (a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the Veteran initially filed a claim for service connection for a low back disorder in April 2003.  The RO denied that claim in an August 2003 rating decision, finding that there was insufficient evidence of a chronic low back disorder.  At the time of the August 2003 rating decision, the evidence before the RO included the Veteran's service treatment records, an April 2003 statement from the Veteran, VA treatment records, and a June 2003 VA general medical examination report.  The RO noted that a chronic back disorder, to include herniated discs, was not diagnosed or treated during service or shortly thereafter.  In addition, a March 1979 separation examination noted a normal clinical evaluation of the spine and other musculoskeletal system.

The Veteran was provided notice of the August 2003 rating decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the August 2003 decision is final. See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

On May 15, 2007, the Veteran sought to reopen the previously denied claim for service connection for a low back disorder.  The RO denied that claim in an October 2007 rating decision.  

The Veteran later filed another application to reopen the claim, and in a January 2010 rating decision, the RO granted service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the lower back and assigned a 40 percent evaluation effective from February 10, 2009.  

Nevertheless, in a November 2014 decision, the Board found that the October 2007 denial of the Veteran's May 15, 2007, claim for service connection was timely appealed and that it was factually ascertainable that all of the criteria for service connection for a low back disorder were met as of May 15, 2007.  Therefore, an effective date of May 15, 2007, for the grant of service connection for a low back disability was granted.  

The Veteran still seeks an earlier effective date prior to May 15, 2007, for the grant of service connection.  During the February 2013 hearing, the Veteran and his representative claimed that there was CUE in the prior September 1979 and August 2003 denials of entitlement to service connection for a low back disorder.

As discussed above, CUE is the one exception to the finality doctrine.  If the evidence establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. §§ 3.104(a), 3.105(a).  

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication. Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA RO. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger. Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). The Board finds that the Veteran has not met this burden.

As noted above, the Veteran has argued CUE in that the RO failed to afford the Veteran the benefit of the doubt in September 1979 and August 2003 rating decisions.  He has stated that the effective date for the grant of service connection for the low back disorder should date back "as far as we could go." See hearing transcript, p. 6.  

In July 1979, the Veteran submitted claims for service connection for right arm and side, right knee, and motor fragment injuries.  He did not include a claim for service connection for a low back disorder.  As noted above, there was no mention or reference to any back condition in the July 1979 claim.

During the February 2013 hearing, the Veteran contended that, in August 1979, he went to the VA Medical Center in Tucson, Arizona, and told them about his back.  He stated that they took x-rays, but indicated no further action was taken.  A review of the record shows that the Veteran was provided a VA examination in connection with his claims for service connection for the right arm and side, right knee, and motor fragment injuries in August 1979.  During the VA examination, the Veteran complained of the residuals of shell fragment wounds to his right arm and the right side of his chest and right knee discomfort.  He did not report any complaints related to his low back.  The VA examination report also included x-ray findings pertaining to the right knee and chest, but here were no x-rays of the back.  Thus, the evidence does not show that he intended to file a claim for service connection for a back disorder.

Moreover, VA regulations do provide that, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of reports of outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits or an informal claim to reopen.  However, the Board also notes that the type of reopening contemplated by the regulation is one for compensation where a claim for service connection for a disability has been allowed but "compensation disallowed for the reasons that the service-connected disability is not compensable in degree." 38 C.F.R. §  3.157 (b). See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); see also Crawford v. Brown, 5 Vet. App. 33 (1993); 38 C.F.R. §  3.157 (b)(1) (1996) ("The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.").  Thus, the reopening of the claim for service connection is not the kind of reopening that is contemplated by 38 C.F.R. § 3.157 (b).  That provision contemplates "reopening" of a claim for "compensation," not service connection, where service connection had already been granted, but no compensation was awarded. That is not the situation here.  Rather, no claim had ever been filed or denied for service connection for a back disorder.  Accordingly, the provisions of section 3.157(b) do not apply in this case.

In addition, the September 1979 rating decision adjudicated the claims for service connection for a shell fragment wound to the right arm and side and for a right knee injury.  The RO did not adjudicate any claim for service connection for a back disorder.  Thus, there could not be any CUE in the September 1979 rating decision with respect to that issue. 

As discussed above, in this case, the Veteran initially filed a claim for service connection for a low back disorder in April 2003.  The RO denied that claim in an August 2003 rating decision, finding that there was insufficient evidence of a chronic low back disorder.  At the time of the August 2003 rating decision, the evidence before the RO included the Veteran's service treatment records, an April 2003 statement from the Veteran, VA treatment records, and a June 2003 VA general medical examination report.  The RO noted that a chronic back disorder, to include herniated discs, was not diagnosed or treated during service or within one month after separation from service.  In addition, a March 1979 separation examination noted a normal clinical evaluation of the spine and other musculoskeletal system.

To the extent that the Veteran and his representative contend that the RO's failure to provide the Veteran the benefit of the doubt warrants a finding of CUE, such an argument must fail as a matter of law. Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).  A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process. Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of clear and unmistakable error. Fugo, 6 Vet. App. at 43-44.

The Board finds that the Veteran has not alleged an error of fact or law in the September 1979 or August 2003 rating decisions that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  There is no evidence of a claim for service connection for a low back disorder in 1979.  There is also no evidence that the correct facts, as they were known in 2003, were not before the RO.  Additionally, the RO applied the laws in effect in August 2003 and determined that the Veteran did not have a chronic back disorder.  Based on the foregoing, the Board concludes that there was no CUE in either the September 1979 or August 2003 decisions.  

For these reasons, the Board finds that the Veteran is not entitled to an effective date prior to prior to May 15, 2007, for the grant of service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the lower back.


ORDER

An effective date prior to May 15, 2007, for the grant of service connection for degenerative joint disease, degenerative disc disease, and herniated discs of the lower back, claimed on the basis of whether there was CUE in prior rating decisions dated in September 1979 and August 2003, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


